Citation Nr: 0533554	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  01-05 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a cerebral concussion.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for right ear injury 
residuals.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Denver, Colorado Regional Office (the RO) of the Department 
of Veterans Affairs (VA).

Procedural history

The veteran served on active duty from July 1958 to May 1961 
and from August 1961 to August 1963.

In a June 1964 rating action, service connection was denied 
for a cerebral concussion.  In an August 1995 rating 
decision, service connection was denied for hearing loss with 
internal damage to the right ear.  The claim of entitlement 
to service connection for internal damage of the right ear 
with hearing loss was again denied in August 1996.  The 
veteran did not appeal any of those decisions.

In March 2002, the veteran requested that these claims be 
reopened.  In an August 2002 decision, the RO determined that 
new and material evidence had not been submitted that would 
warrant the reopening of previously-denied claims of 
entitlement to service connection for cerebral concussion and 
right ear hearing loss with internal damage.  The veteran 
thereafter indicated disagreement with those decisions and, 
after being issued a statement of the case, perfected his 
appeal of those claims by submitting a substantive appeal (VA 
Form 9) in September 2003.

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in September 2004.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

In February 2005, these two issues were remanded for further 
development, specifically for compliance with provisions of 
the Veterans Claims Assistance Act of 2000 (the VCAA).  These 
issues are again before the Board for appellate review.

Issues not on appeal

In its February 2005 decision, the Board denied the veteran's 
claims of entitlement to an increased disability rating for 
service-connected anxiety disorder, and of entitlement to 
secondary service connection for hypertension.  The Board's 
decision is final.  See 38 C.F.R. § 20.1100 (2005).  Those 
issues, accordingly, are no longer before the Board.  

In its February 2005 decision the Board noted that claims of 
entitlement to service connection for post-traumatic stress 
disorder and to a total disability rating based on individual 
unemployability were not on appeal.  The Board also noted at 
that time that claims of entitlement to service connection 
for right ankle, right knee, and left knee disorders, of 
entitlement to a disability rating greater than 10 percent 
for a service-connected right ear scar, and of entitlement to 
a compensable evaluation for a service-connected right ankle 
scar, had not been developed for appellate consideration.  
There is no indication in the claims folder that any of those 
claims was subsequently developed for appellate review, and 
accordingly none of those claims are currently before the 
Board.

FINDINGS OF FACT

1.  In a June 1964 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
cerebral concussion.  The veteran was notified of that 
decision, and of appellate rights and procedures, but did not 
submit a timely appeal.

2.  The evidence received since the RO's June 1964 rating 
decision, with regard to the claim of entitlement to service 
connection for a cerebral concussion is not so significant 
that it must be considered in order to decide fairly the 
merits of the claim.

3.  In an August 1996 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
right ear injury residuals.  The veteran was notified of that 
decision, and of appellate rights and procedures, but did not 
submit a timely appeal.

4.  The evidence received since the RO's August 1996 rating 
decision, with regard to the claim of entitlement to service 
connection for right ear injury residuals, is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1964 rating decision, wherein service 
connection for a cerebral concussion was denied, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).

2.  The evidence received since the RO's June 1964 rating 
decision, with regard to a claim of service connection for a 
cerebral concussion, is not new and material, and the claim 
of entitlement to service connection for a cerebral 
concussion has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  The RO's August 1996 rating decision, wherein service 
connection for right ear injury residuals was denied, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).

4.  The evidence received since the RO's August 1996 rating 
decision, with regard to a claim of service connection for 
right ear injury residuals, is not new and material, and the 
claim of entitlement to service connection for right ear 
injury residuals has not been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for 
residuals of a cerebral concussion and right ear injury 
residuals.  In substance, he contends that he sustained a 
head injury in service and has various residuals arising 
therefrom, including right ear hearing loss.  

Implicit in the veteran's presentation is the contention that 
he has submitted new and material evidence that is sufficient 
to reopen his claims, which had been denied previously in 
June 1964 with regard a cerebral concussion and in August 
1996 with regard right ear injury residuals.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Thereafter, the Board will discuss the 
issue on appeal.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, 
with regard to the veteran's claim to reopen based on the 
submission of new and material evidence, the Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims, and the second sentence of 3.159(c), were 
amended effective August 29, 2001.  These amendments are 
effective only as to claims received on or after August 29, 
2001, and are therefore not relevant in the instant case as 
to the veteran's claims for service connection for a cerebral 
concussion, for which the veteran's request to reopen his 
claim was received by VA in November 2000, and for right ear 
injury residuals, for which the veteran's request to reopen 
his claim was received by VA in June 2001.  See 66 Fed. Reg. 
45620- 45632 (August 29, 2001).

In addition, under the provisions of the VCAA, VA's statutory 
duty to assist the claimant in the development of the claim 
does not apply unless and until the claim is reopened.  Once 
a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The notice requirements of 
the VCAA are for application with regard to claims to reopen, 
even when such claims were made to VA prior to August 29, 
2001.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, a VCAA notice letter was 
sent to the veteran in March 2005, pursuant to the Board's 
remand, describing the type of evidence that would support 
his request to reopen his claim.  In particular, he was 
advised as to what specifically constituted "new evidence," 
and what specifically constituted "material evidence."  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the March 
2005 VCAA letter, the RO informed the veteran that VA was 
responsible for obtaining relevant records from any federal 
agency, including records from the military VA medical 
centers (including private facilities where VA authorized 
treatment), or the Social Security Administration.  He was 
also advised that VA would make reasonable efforts on his 
behalf to obtain relevant records not held by any federal 
agency, to include records from state or local governments, 
private doctors and hospitals, or current or former 
employers.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
the March 2005 letter, the veteran was informed that he was 
to provide VA with sufficient information regarding any 
records he wanted VA to obtain, so that VA could request them 
from the agency or person who had them.  He was specifically 
advised that "[i]t's still your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency."  (Emphasis in 
original.)

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The August 2005 Supplemental Statement 
of the Case advised the veteran "VA will...request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  This notice complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that the March 2005 VCAA letter, together 
with the Supplemental Statement of the Case, properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that was necessary to 
substantiate his claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

The Board is of course aware of the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
pursuant to the Board's February 2005 remand VCAA notice was 
sent to the veteran in March 2005, subsequent to the RO's 
decision in August 2002.  However, the veteran's claims were 
re-adjudicated by the RO in August 2005, as indicated by the 
Supplemental Statement of the Case issued in that month.  
Thus, the veteran was provided with adequate VCAA notice and 
was allowed to respond thereto.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran  
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim, in 
compliance with the VCAA.


Duty to assist

Under the VCAA, VA's duty to assist in the development of the 
claim attaches only when a claim was made on or after August 
29, 2001, or when the claim has been reopened.  The claim 
herein, in which the veteran is seeking to reopen a 
previously-denied claims of entitlement to service connection 
for a right shoulder disability, satisfies neither of those 
two criteria.  The veteran's claims to reopen were filed in 
November 2000 (with regard to a cerebral concussion) and in 
June 2001 (with regard to right ear injury residuals).  
Accordingly, VA has no duty to assist the veteran in the 
further development of this claim until such time as the 
claim is reopened.  It must be pointed out, however, that 
additional development, in the form of VA examinations, was 
undertaken in the course of the veteran's appeal, and that he 
also presented testimony as to these issues at a personal 
hearing held before the Board in September 2004.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.  

The Board will therefore proceed to a decision on the merits 
as to the issues on appeal.

Pertinent law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).
Finality/new and material evidence

In general, unappealed RO decisions are final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. 
§ 5108 (West 2002), a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in July 2001, prior to that date.  Therefore, the earlier 
version of the law, which is set forth in the following 
paragraph, is applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis for 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cerebral concussion.

Factual background

The June 1964 decision

Evidence of record at the time of the June 1964 rating 
decision of the RO in New York, New York was as follows. 

The veteran's service medical records showed treatment in 
August 1958 for headaches.  In October 1962, during his 
second period of service, he sustained a laceration of the 
right ear when he was struck on the ear by a lawn mower; that 
same month he complained of headaches and blurred visual 
acuity.  On separation examination findings were negative.  
There was no reference to a concussion in the veteran's 
service medical records.

The report of a May 1964 VA examination indicates that there 
was no record of a concussion, with the examiner specifically 
noting that the veteran "does not seem to have had a 
concussion."  

The RO accordingly denied service connection for a cerebral 
concussion, claimed as a head injury, as not shown by the 
evidence of record.  The veteran was notified of that 
decision, and of appellate rights and procedures, by means of 
a letter from the RO dated in June 1964.  No timely notice of 
disagreement is shown to have been thereafter received. 

Evidence received since June 1964

Evidence associated with the veteran's claims file subsequent 
to the New York RO's June 1964 rating decision includes an 
October 1994 private medical statement, compiled pursuant to 
treatment accorded the veteran for hearing loss, noting that 
the veteran while in service had been hit by a lawn mower, 
causing him to lose consciousness; a December 1998 private 
medical statement indicating that, due to an old head injury, 
the veteran was being evaluated for possible brain damage; 
the report of a May 2002 VA examination noting complaints by 
the veteran of headaches at the site of trauma since the time 
of the injury; and the report of an October 2003 VA 
examination indicating that the veteran had suffered a 
concussion.  

In addition, the veteran has presented testimony and written 
argument to the effect that he incurred a concussion when he 
was hit on the head during service.

Analysis

As indicated above, the veteran's claim was denied in June 
1964 due to the fact that there was no medical evidence 
demonstrating that the veteran had incurred a cerebral 
concussion while in service.  That decision, which the 
veteran did not appeal, is final and can be reopened only 
upon the submission of new and material evidence.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).
No such evidence has been associated with the veteran's 
claims file.  

There are of record several medical reports, described above, 
which refer to a concussion in service.  The report of the 
October 2003 VA examination indicates that the veteran 
"suffered a concussion" in service.  Similarly, the 
December 1998 private medical statement notes the presence of 
an old head injury, while the May 2002 VA examination report 
cites a history furnished by the veteran of headaches at the 
location of head trauma.  These statements are based on the 
veteran's own recitation of his history, and as such merely 
reiterate the contentions that formed the basis of the claim 
that was denied in June 1964; to wit, that he had a cerebral 
concussion in service.  That recitation was rejected by the 
RO in 1964.  

In short, the veteran's current contentions are reiterative 
of previous statements to the same effect. As such, they are 
not new. See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). 

Further, the veteran's statements, even when presented 
through the medium of medical reports, are not material.  
These statements, accordingly, have no probative value.  See, 
e.g., LeShore v. Brown, 8 Vet. App. 406, 409 [information 
recorded by medical examiner, unenhanced by any additional 
medical comment by examiner, is not competent medical 
evidence; bare transcription of lay history is not 
transformed into competent medical evidence merely because 
transcriber happens to be a medical professional].    

In LeShore, the Court observed that such evidence does not 
enjoy the presumption of truthfulness accorded evidence under 
Justus v. Principi, 3 Vet. App. 510, 513, as to a 
determination of whether evidence is new and material for 
purposes of reopening a claim.  

Thus, the history of an in-service concussion furnished by 
the veteran in 1998, 2002, and 2003 is cumulative in nature, 
and does not present new information.  Moreover, the veteran 
is not shown to have the requisite medical expertise that 
would render probative, for evidentiary purposes, any medical 
conclusions he would proffer, such as his statements that he 
had a concussion during service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 [a lay 
person without medical training cannot offer opinions 
requiring medical knowledge].  In Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

The evidence that has been submitted since June 1964, while 
referencing the veteran's recitations of a purported 
concussion, is devoid of any clinical findings that the 
veteran did, in fact, suffer an in-service cerebral 
concussion.  Indeed, the medical records do not indicate that 
any finding was made, on clinical evaluation, that the 
veteran either had an in-service cerebral concussion or that 
any disability that could be deemed the product of a cerebral 
concussion was currently manifested.  Since this additional 
medical evidence does not show that a concussion has been 
incurred, neither Hickson element (1), a current disability 
[residuals of the alleged concussion], or Hickson element 
(2), an in-service disability or injury, is satisfied.  

In brief, the evidence associated with the veteran's claims 
file since June 1964, with regard a cerebral concussion, is 
not new and material, and is not so significant that it must 
be considered in order to decide fairly the merits of the 
claim.  The evidence does not serve to reopen the veteran's 
claim of entitlement to service connection for that 
disability.  The benefit sought on appeal remains denied.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear injury residuals.

The Board's approach to this issue mirrors that taken with 
respect to the first issue on appeal, discussed immediately 
above.  For the sake of brevity, complete exposition of 
pertinent Court decisions will not be repeated.

Factual background

The August 1995 and August 1996 rating decisions

Evidence on file in 1995 and 1996 is as follows.

In October 1962, the veteran sustained a laceration of the 
right ear when he was struck on the ear by a lawn mower .  
The veteran's service medical records were negative for any 
complaints or diagnosis of hearing loss with internal damage 
to the right ear.

A report of a July 1993 VA examination of the veteran's right 
ear indicated a diagnosis of status post laceration injury to 
the right ear, remote, healed without deformity, and without 
hearing deficit or clinical abnormality of canal or drum.  
An accompanying audiological evaluation report indicating 
hearing impairment of less severity than would qualify as a 
disability under 38 C.F.R. § 3.385

[Service connection was subsequently granted for right ear 
scar, and a 10 percent disability was assigned, effective 
June 11, 1993.]

The report of a September 1994 private audiological 
evaluation noted a history by the veteran of a brief loss of 
hearing after being struck on the right side of the head in 
1962.  The examiner's clinical assessment was right ear mild 
mixed low frequency hearing loss .

A January 1995 VA audiological evaluation showed hearing 
within normal limits bilaterally.

In the August 1995 rating decision, the RO denied the 
veteran's claim for a disability, characterized as hearing 
loss with internal damage to the right ear.
The veteran indicated disagreement with that decision in July 
1996.  
Following receipt of April 1996 VA outpatient treatment 
reports, the RO again denied the veteran's claim, noting 
that, while the additional evidence indicated that the 
veteran had been prescribed a hearing aid, such information 
did not substantiate that the veteran had injured his ear in 
service.  

The veteran was thereafter furnished with a Statement of the 
Case in September 1996, but is not shown to have submitted a 
timely substantive appeal.

Evidence received since August 1996

The report of a May 2002 VA examination indicates a diagnosis 
of history of right ear laceration, with no evidence of 
significant scarring or cosmetic deformity.  

The report of an October 2003 VA examination, with reference 
to the right ear, notes complaints of mild right ear pain and 
of chronic hearing changes which the veteran thought might be 
related to an in-service injury.  



Analysis

The Board initially notes that service connection has been 
established for a right ear scar, rated as 10 percent 
disabling based on the presence of a superficial scar that is 
painful on examination.  See 38 C.F.R. § 4.118, Diagnostic 
7804.  The veteran's claim for service connection for right 
ear injury residuals, accordingly, pertains only to such 
residuals that are distinct and separate from those that are 
already service connected (that is, the right ear scar and 
associated pain).  See 38 C.F.R. § 4.14 (2005) [pyramiding of 
ratings based on the same disability is to be avoided].
The claimed disability amounts to internal ear damage and 
right ear hearing loss.

At the time of the most recent unappealed VA rating decision, 
in July 1996, only one Hickson element were arguably 
satisfied: element (1), current disability [right ear hearing 
loss].  Element (2), in-service injury [internal damage to 
the ear, as opposed to the superficial laceration which is 
already service connected] and element (3), medical nexus, 
were both lacking.

The pertinent evidence associated with the veteran's claims 
file since the unappealed, and therefore final, August 1996 
rating decision consists of complaints by the veteran that he 
has right ear hearing loss that is the product of an in-
service right ear injury.  These statements are not new.  See 
Reid, supra.  In addition, they are not competent, even when 
transcribed by a health care professional.  See Espiritu and 
LeShore, both supra.  The record is still lacking competent 
medical evidence which would tend to establish that there was 
an internal right ear injury in service and that such injury 
led to any current right ear hearing loss.  

In brief, the evidence associated with the veteran's claims 
file since August 1996, is not so significant that it must be 
considered in order to decide fairly the merits of the claim.  
The evidence does not serve to reopen the veteran's claim of 
entitlement to service connection for that disability.  The 
benefit sought on appeal remains denied.


Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claims in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).


ORDER

New and material evidence has not been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a cerebral concussion, and the 
benefits sought on appeal as to that claim remain denied.

New and material evidence has not been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for right ear injury residuals, and the 
benefits sought on appeal as to that claim remain denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


